DETAILED ACTION
Status of Claims 
This is a second office action on the merits in response to the RCE filed on9/22/2020.
Claims 1-4, 6-10 and 13-22 are currently pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9-10, 14-16 and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lambert (‘381).  

Note Figs. 5 and 6 of Lambert.  Lambert discloses a target system comprising a target face 76; an elongated portion 80; a locking support portion 78 connecting 
With regard to applicant’s amended language the locking support portion is considered the portion connecting elements 74 and 72.  This portion is connected directly to the locking retainer portion 72 and of constant width and connected directly to elongated portion 80.  See Exhibit A below.  Because the locking support portion is of constant width no portion thereof is wider than any other portion thereof between the locking support portion and the elongated portion.  With regards to the applicant’s amendments to claim 9 filed 2/12/2020, the Lambert refrence teaches a locking support portion 78 and a elongate portion 80 in Figures 5 and 6.  None of the locking support portion is narrower than any part of the elongate portion and none of the elongate portion is wider than any part of the locking support portion between the locking support portion and the elongate portion.  Additionally, the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, the claims directed towards the widths of the locking support portions and the elongated portions are seen to be matter of design choice which would have been obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 10, the target face is wider than the locking retainer portion as can be seen in Fig. 6.

With regard to claim 16, the locking retainer portion 72 is wider than the first and second widths of the locking plate 52, 82 as can be seen in Fig. 6.
With regard to claims 21 and 22, Lambert’s structure may be oriented as claimed and therefore meets the limitations of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

Claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 2017/0343324 A1) in view of Matthis (US 2013/0147118 A1) and Anderson (US 2016/0209184 A1).  Fernandez discloses a target system comprising a locking plate 200 having a first wider (247) and second narrower (248) aperture and a third wider aperture 244 as shown in Fig. 12.  The first wider and second narrower aperture are connected to each other as can be seen in Fig. 12.  The second aperture 248 is accessible in the locking plate through an opening in an exterior edge at 225, (claims 1, 2).  Fernandez may be silent with regards to the amended limitations shown below.  Matthis does teach wherein the locking plate is connectable to a target face and suspends the target face underneath the locking plate.  See Figures 3 and 4 noting item 340 and 300.  The examiner considers 340 to be a first aperture and 300 a locking plate.  [0018] of Matthis speaks of the target (which includes the target face) being secured to 300 through the aperture 340.  As shown in Figure 1 the target is suspended below the locking plate.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fernandez to include the teaching of Matthis to provide a target that can be disassembled and adjusted with only primitive tools.  See [0004].  Furthermore, with regards to the amendments filed 2/12/2021 Anderson teaches an opening to an exterior edge of the locking plate, the second aperture and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fernandez with the teaching of Anderson to allow the target to rotate with hit by a projectile until tabs are contacted (See [0066]).  Furthermore, the use of known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  As such, utilizing tabs as taught by Anderson to stop rotation of a target when struck by a projectile would be an obvious technique to utilize to improve the Fernandez reference.
With regard to claims 3 and 4, as shown in Fig. 12 the third aperture 244 is connected to an opening in an edge of the locking plate and is perpendicular to the edge in the width direction.
With regard to claim 6, the narrow aperture 248 above leg 118 as shown in Fig. 12 is parallel to the vertical edge which helps form and contain the opening.
With regard to claim 7 as disclosed at ¶2, such devices may be formed of steel.  While the particular hardness of the steel is not disclosed absent a showing of unexpected results it would have been obvious to one of ordinary skill in the art to have used a steel of the hardness claimed depending on the durability desired in the device.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 2017/0343324 A1) in view of Matthis (US 2013/0147118 A1), Anderson (US 2016/0209184 A1) and Lambert (US 2005/0001381 A1).  Fernandez makes obvious the claimed device as explained in the claim 7 rejection with the exception of the details of the target face.  However as disclosed by Lambert it is known in the art to provide the target face 76 with an elongated portion 80; a locking support portion 78; and a locking retainer portion 72.  It would have been obvious to one of ordinary skill in the art to have used such a target with Fernandez’s target support if it was desired to shoot at a target of the Lambert design.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 2005/0001381 A1) in view of Larue (US 2013/0106059 A1).  Lambert does not disclose the claimed steel.  However, the examiner took official notice that steel is commonly used to form shooting targets and applicant challenged such notice.  Accordingly Larue has been cited to teach that the use of steel to form target faces as disclosed at ¶5.  It would have been obvious to one of ordinary skill in the art to have used steel such as disclosed by Larue for Lambert’s target to give it durability.  Regarding the particular hardness of the steel, absent a showing of unexpected results it would have been obvious to one of ordinary skill in the art to have used a steel of the hardness claimed depending on the degree of durability desired in the device.
Response to Arguments
9/22/2020 have been fully considered but they are not persuasive.
	The applicant argues that Lambert fails to disclose or suggest that “strop protrusions 74” of Lambert are wider than the alleged “locking support portion” as in claim 9.  However, as shown in Exhibit A below, the stop protrusions 74 are wider than the locking support portion.  

Exhibit A – Lambert Figure 6 Annotated
    PNG
    media_image1.png
    430
    462
    media_image1.png
    Greyscale

	The applicant argues that the stop protrusions is a section of “shooting plate assembly 50” which has a width that is wider than both the alleged locking support portion and elongated portion which is in contact to applicant’s claims.  Hover, have 74 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, the specific widths and how the different sections are connected is a mere matter of design choice which one of ordinary skill in the art would have found obvious at the time of the invention.
	The remaining arguments are directed towards the applicant amendments to the claims wherein the examiner has provided a new grounds of rejection in the instant office action utilizing a new reference to teach these limitations.  As such, the examiner directed the applicant to the new grounds of the rejection provided supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711